Citation Nr: 0721098	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO. 06-08 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to an increased evaluation for varicose veins, 
right leg, currently evaluated as 60 percent disabling.

2. Entitlement to a total disability evaluation based upon 
individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from October 1982 until 
February 1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The Board notes that the appeal initially included a claim 
for a total disability evaluation based on individual 
unemployability (TDIU). In the decision below, however, the 
Board grants a total evaluation for the varicose veins. TDIU 
is not an available benefit for a VA compensation beneficiary 
who has a total schedular rating. See VAOPGCPREC 6-99 
(Precedent Opinion of the General Counsel of the VA). The 100 
percent schedular evaluation granted in the decision below 
therefore renders the issue of entitlement to TDIU moot.

The Board has examined the record in light of the applicable 
law to ascertain whether this action inures to the veteran's 
prejudice. See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993) (Holding that when the Board addresses in its decision 
a question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.).

The record indicates that although the veteran initially 
filed an informal claim for a total disability evaluation in 
May 2001, he did not complete his claim by the filing of a 
formal application form within one year. See 38 C.F.R. § 
3.155. Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 
The veteran's formal claim was received in January 2004, and 
was also construed by the RO as a claim for increased 
compensation for the service-connected disorders. Thus, 
because the apparent date of receipt of the claim pertains 
both to the schedular claim and the total rating claim, no 
prejudice inures to the veteran in holding the total rating 
claim as moot. 

A review of the record discloses that during the May 2007 
Board hearing, the veteran raised a claim for entitlement to 
service connection for the scar of the right lower leg. This 
claim has not yet been adjudicated and is REFERRED to the RO 
for appropriate action.


FINDING OF FACT

The veteran's varicose veins manifest with massive board-like 
edema with constant pain at rest.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 100 percent for 
varicose veins have been approximated. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.104, Diagnostic Code 7120 (2006).

2.  The assignment of a 100 percent schedular rating renders 
moot the claim for a total disability evaluation based on 
individual unemployability.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.340, 3.341(a), 4.3, 4.16 
(2006);  Norris v. West, 12 Vet. App. 413 (1999); VAOPGCPREC 
6-99


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in December 2004, 
March 2006 and June 2006. These letters effectively satisfied 
the notification requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. The March 2006 and June 2006 letters advised the 
veteran of how VA assigns disability ratings and effective 
dates and complies with the holding of Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, private 
medical records and lay statements are associated with the 
claims file. Additionally, the veteran was afforded a VA 
examination in connection with his claim and provided 
testimony at a Board hearing. The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. In fact in a June 2006 statement, 
the veteran indicated he had no additional evidence to 
submit. As such, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

The Merits of the Claims

Varicose Veins

The RO granted service connection for varicose veins in a 
June 2001 rating decision. At that time a 60 percent 
evaluation was assigned pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7120. The veteran contends the current rating 
evaluation does not accurately reflect the severity of his 
disability. Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the evidence is at an approximate balance and 
the appeal will be allowed.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). 

As noted above, the veteran's varicose veins were evaluated 
under Diagnostic Code 7120. Under this Diagnostic Code, a 60 
percent evaluation is warranted upon a showing of persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration. A higher 100 percent 
evaluation is warranted for massive board-like edema with 
constant pain at rest.

The veteran underwent a VA examination in January 2004. 
During this examination, the veteran complained of 
varicosities with persistent ulcers. He indicated he 
developed an anterior wound in the right leg that continued 
to drain and had not healed. The symptoms worsened if he 
bumped the leg and the wound opened up. He indicated the 
overall pain in the legs had worsened and described it as his 
most disabling pain. The veteran denied taking any 
medication. The veteran reported that if he sat too long he 
would have significant pain and swelling in the legs and 
stated he was unable to sit more than 10 minutes. He could 
only lie down for 20-30 minutes and could stand for 10 
minutes. He was unable to exercise due to discomfort and 
pain. There was no evidence of claudication, but the veteran 
reported pain at rest that never went away. The veteran also 
described constant aching and symptoms of dysesthesia in the 
legs. He was unable to use support hose due to dysesthesia 
and wore loose fitting clothing. Symptoms of edema were in 
part relieved with elevation and compressive hosiery. The 
veteran related edema bothered him at night and caused 
difficulty sleeping. He described multiple treatments in the 
past and indicated he was seen by a plastic surgeon for the 
wound in the anterior aspect of the right leg.

Clinical examination revealed varicosities throughout much of 
the medial aspect of the right leg and edema in the right 
leg. The right lower extremity reflected a temperature 
slightly cooler than the contralateral extremity. There was a 
2 centimeter excoriation anteriorly over the mid tibia. There 
was no significant cellulitis. There was 2+ pulses distally 
in the posterior tibialis and dorsalis pedis. Varicosities 
were very tender upon palpation. There was some discoloration 
and pigment changes from chronic stasis around the tibia. The 
area of edema had a tough persistent brown discoloration. The 
assessment was right leg varicose veins. The examiner 
explained the veteran's most troubling problem was the 
varicosities in the right lower extremity. The veteran had 
some difficulty with the wound healing and ulcers from 
chronic venostasis caused a moderate amount of disability. 
The examiner stated the varicosisities did not in and of 
itself preclude employment. 

A May 2007 letter from a VA physician related the veteran's 
varicose veins with non-healing ulceration limited his 
mobility and caused morbid obesity. The physician reported 
that work involving physical exertion would be poorly 
tolerated as the veteran suffered from congestive heart 
failure. The physician also reported that prolonged sitting 
without the ability to elevate the lower extremity lead to 
worsening of the deep tender edema and chronic venous stasis 
with resultant ulceration.


The veteran also presented testimony at a May 2007 Board 
hearing. During this hearing, the veteran explained he had 
open sores constantly that worsened with any physical 
activity. The veteran related he had constant burning pain on 
the shin bone. Although he wore support hose and kept the leg 
elevated the wound did not heal. The veteran described the 
open sore as approximately the size of a quarter and 
explained it was open to the bone for over a year. He 
indicated everything he did aggravated it. The veteran 
reported pain for 3-4 years and described it as a phantom 
pain or a sharp piercing pain. If he touched anything he 
would be unable to sleep. He also described pain around the 
cluster of veins on the right lower leg. The veteran reported 
occasional oozing of the wound. He indicated if he did 
nothing the sores would scab and not ooze. The veteran 
admitted he had swelling that he rated as a 4or 5 out of a 
scale of 10. He explained the front of the leg would swell up 
and harden at times and the edges of the sores became stiff 
during those periods. The veteran also explained that 
elevating the leg may alleviate the pain and make it 
tolerable; however, even laying low, the pain would pulsate 
down the leg.

The veteran also submitted lay statements in support of his 
claim. L.W., the veteran's landlord, related she witnessed 
the veteran's leg problems and described the veteran's daily 
pain and frustration. The veteran's daughter, C.M.A, 
explained she remembered the veteran having a lot of pain in 
the leg and described his leg with open sores. She explained 
the veteran was in so much pain he was unable to get out of 
bed at times. She also reported that if the veteran bumped 
the leg he was unable to work for days afterwards due to 
pain. M.E., a friend, wrote in May 2007 that the veteran quit 
a job due to constant pain and the effect of his pain 
medication. S.A., the veteran's son, wrote in May 2007 that 
he lived with the veteran from November 2005 until August 
2006 and witnessed the veteran fight pain in his leg. He 
indicated the veteran was rarely able to sleep and had 
difficulty performing tasks such as cooking or exercising.

The veteran also submitted photographs in support of his 
claim. Photographs submitted in 2001 illustrated clusters of 
bulging veins in the right leg. These photographs also showed 
a large discolored wound midway between the knee and ankle 
with two darker scabs around the center. Close-up images 
suggested the wound was crusting. Photographs submitted in 
May 2007 reflected a wound midway between the knee and ankle 
of the right leg with two scabs and a wider scarred area with 
discoloration around the edges. The photographs also depicted 
a group of varicose veins on the back of the right leg just 
below the knee.

In summary, although there is no evidence of board-like edema 
documented by a medical professional, the veteran testified 
that the wound occasionally swelled and caused hardening. 
Furthermore, there is evidence documenting constant pain in 
the veteran's right lower extremity. Significantly, during 
the VA examination, the veteran described pain at rest and 
aching and dysesthesia at all times. The veteran is competent 
to testify as to the symptoms he experienced, including the 
frequency and intensity of pain. Barr v. Nicholson, No. 04-
0534, 2007 WL 174583, at *5 (Vet. App. June 15, 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Furthermore, 
the Board finds the veteran's testimony to be credible as 
there are no conflicting statements in the record nor is 
there any evidence suggesting the veteran was mistaken. In 
fact, the veteran's complaints of pain were corroborated by 
the other lay statements. See Buchanan v. Nicolson, 451 F.3d 
1331 (Fed.Cir. 2006). 

Under the law, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994). In this matter, the Board is of the 
opinion that this point has been attained. Because a state of 
relative equipoise has been reached in this case, the benefit 
of the doubt rule will therefore be applied and an evaluation 
of 100 percent is granted. Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).


Total Disability Evaluation - Individual Unemployability

As discussed above, applicable VA General Counsel Opinion 
holds that a total disability evaluation may not be assigned 
upon the assignment of a 100 percent schedular evaluation. 
VAOPGCPREC-6-99. Because the assignment the above-action 
grants a 100 percent schedular evaluation, the total rating 
claim is dismissed as moot.
ORDER

A 100 percent evaluation for varicose veins is granted.

The claim for a total disability rating based on individual 
unemployability is dismissed as moot.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


